       2:18-cv-02123-SEM-TSH # 64             Page 1 of 3                                              E-FILED
                                                                     Wednesday, 26 June, 2019 12:50:18 PM
                                                                             Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

DAVID B. LEWIS,                 )
                                )
          Plaintiff,            )                     Case No. 18-cv-2123
                                )
     vs.                        )
                                )                     Judge Sue E. Myerscough
MATTHEW BARRETT, COLIN OSTERBUR )
SHELLY HARDING, MARCIE MILLER,  )                     Magistrate Judge Tom Schanzle-Haskins
                                )
                                )
          Defendants.           )                     JURY TRIAL DEMANDED

                     AGREED MOTION FOR COURT CONFERENCE
                            REGARDING SETTLEMENT

       Plaintiff, DAVID B. LEWIS, with the agreement of the Defendants MATTHEW

BARRETT, COLIN OSTERBUR, SHELLY HARDING, and MARCIE MILLER, by and

through their attorneys, MICHAEL W. CONDON and JASON W. ROSE of HERVAS,

CONDON & BERSANI, P.C., respectfully requests a Court conference to discuss settlement.

For the agreed motion, Plaintiff states as follows:

       1.      On June 19, 2019, the parties tentatively agreed to settle this case as well as a

companion case filed by Plaintiff (David Lewis v. Hartshorn, et al, Case No. 18 CV 2317;

assigned to the Honorable Judge Colin Stirling Bruce). However, Plaintiff seeks a follow-up

with the Court to ask that any remaining filing fees be waived.

       2.      Plaintiff has conferred with counsel for the Defendants, who have no objection to

the request for a court conference on the settlement issue noted above or to Plaintiff’s request for

a waiver of the balance of fees owed.
       2:18-cv-02123-SEM-TSH # 64       Page 2 of 3



       WHEREFORE, Plaintiff, DAVID B. LEWIS, and Defendants respectfully seek a court

conference to discuss settlement.

                                        Respectfully submitted,


                                        s/ Jason W. Rose
                                        JASON W. ROSE, Atty Bar No. 06208130
                                        MICHAEL W. CONDON, Atty Bar No. 06192071
                                        Attorney for Defendants
                                        HERVAS, CONDON & BERSANI, P.C.
                                        333 Pierce Road, Suite 195
                                        Itasca, IL 60143-3156
                                        Phone: 630-773-4774
                                        mcondon@hcbattorneys.com
                                        jrose@hcbattorneys.com




                                           2
       2:18-cv-02123-SEM-TSH # 64             Page 3 of 3



                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                  URBANA DIVISION

DAVID B. LEWIS,                 )
                                )
          Plaintiff,            )                    Case No. 18-cv-2123
                                )
     vs.                        )
                                )                    Judge Sue E. Myerscough
MATTHEW BARRETT, COLIN OSTERBUR )
SHELLY HARDING, MARCIE MILLER,  )                    Magistrate Judge Tom Schanzle-Haskins
                                )
                                )
          Defendants.           )                    JURY TRIAL DEMANDED

                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 27, 2019 I electronically filed the foregoing Agreed Motion
for Court Conference, with the Clerk of the U.S. District Court for the Central District of Illinois
using the CM/ECF system, and I hereby certify that I have e-mailed the aforementioned
document to the following individual:

TO:    David B. Lewis
       210 Frazier
       Georgetown, IL 61846
       Pro Se Plaintiff

on June 27, 2019, before 5:00 p.m. with the proper postage prepaid.


                                              s/ Jason W. Rose
                                              JASON W. ROSE, Atty Bar No. 06208130
                                              MICHAEL W. CONDON, Atty Bar No. 06192071
                                              Attorney for Defendants
                                              HERVAS, CONDON & BERSANI, P.C.
                                              333 Pierce Road, Suite 195
                                              Itasca, IL 60143-3156
                                              Phone: 630-773-4774
                                              mcondon@hcbattorneys.com
                                              jrose@hcbattorneys.com




                                                 3
